               Case 20-14792-EPK        Doc 10    Filed 04/30/20     Page 1 of 24




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                West Palm Beach Division
                                  www.flsb.uscourts.gov

In re:                                                             Chapter 11

TOOJAY’S MANAGEMENT LLC,                                           Case No. 20-14792-EPK

               Debtor.
                                             /

          DEBTOR’S EMERGENCY MOTION FOR ENTRY OF AN ORDER:
(I) AUTHORIZING THE PAYMENT OF PRIORITY PRE-PETITION WAGES, SALARIES,
    EARNED BONUSES, AND EMPLOYEE BENEFITS; AND (II) AUTHORIZING THE
    DEBTOR TO CONTINUE THE MAINTENANCE OF EMPLOYEE PRACTICES AND
     BENEFIT PLANS AND PROGRAMS IN THE ORDINARY COURSE OF BUSINESS

                     (Emergency Hearing Requested on Friday, May 1st)

                             Statement of Exigent Circumstances

         The Debtor submits that a hearing on this Motion is necessary on an
         emergency “first day” basis because if the priority prepetition wages are not
         honored and paid the Debtor's employees may walk off the job or not return
         to work, causing a cessation of Debtor’s operations. The Debtor requests an
         emergency hearing in this matter to give certainty and comfort to its
         employees that payroll and other employee obligations may continue to be
         satisfied in the ordinary course. The Debtor needs the continued support of
         its employees to allow for a successful Chapter 11 reorganization. The
         Debtor's request to pay priority pre-petition wages must be heard on an
         emergency basis together with related motions to use cash collateral so the
         pre-petition wages can be funded and the Debtor can continue to operate.

         Debtor, TOOJAY’S MANAGEMENT LLC (the “Debtor”), by and through undersigned

counsel, pursuant to 11 U.S.C. §§ 105(a), 363(b) and 507(a)(4), Federal Rule of Bankruptcy

Procedure 6003 and Local Rules 9013-1(I)and 9075-1, files this motion (the “Motion”) seeking

entry of an order (A) authorizing the Debtor to (i) pay Pre-Petition wages, salaries, earned

bonuses, employee benefits and other compensation; (ii) remit withholding obligations; (iii)

maintain employee benefit programs and continue the maintenance of employee practices and

benefit plans and programs in the Debtor's ordinary course of business. In support of this Motion,


52884346;1
                Case 20-14792-EPK              Doc 10       Filed 04/30/20       Page 2 of 24




the Debtor relies upon the Declaration of Edward Maxwell Piet in Support of the Debtors’

Chapter 11 Petitions and First Day Motions (the “First Day Declaration”). In further support of

this Application, the Debtor respectfully represents as follows:

                                      I.       Jurisdiction and Venue

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      The statutory predicates for the relief sought herein are Sections 105(a),

507(a)(4), 507(a)(5) and 541 of the Bankruptcy Code, Rule 6003 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 9013-1(I).

                                             II.      Background

         4.      On the date hereof (the “Petition Date”), the Debtor, and Debtor’s affiliates filed

voluntary petitions (“Petition”) in this Court for relief under Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”).1 A motion for joint administration of these Chapter 11

cases will be filed.

         5.      The Debtor is operating its businesses and managing its affairs as a debtor in

possession. See 11 U.S.C. §§ 1107(a) and 1108.



1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtors’ federal tax identification
number, are: TooJay’s Management LLC (0443) and TJ Acquisition, LLC (1455). The following additional
affiliates of Debtors have or will file Chapter 11 Cases (collectively, “Filing Affiliates”): TooJay’s Altamonte,
L.L.C. (5466), TooJay’s at Dr. Phillips, L.L.C. (8342), TooJay’s Bakery & Commissary, L.L.C. (7016), TooJay’s
Boynton Oakwood Square, L.L.C. (3583), TooJay’s Colonial, L.L.C. (6530), TooJay’s Coral Springs, L.L.C.
(5919), TooJay’s Dania Beach, L.L.C. (2030), TooJay’s Downtown Gardens, L.L.C. (0351), TooJay’s Downtown
Tampa, L.L.C. (5046), TooJay’s Glades, L.L.C. (3884), TooJay’s Hallandale, L.L.C. (4596), TooJay’s Jupiter,
L.L.C. (5986), TooJay’s Lake Worth, L.L.C. (3353), TooJay’s Naples, LLC (3336), TooJay’s N Ft. Lauderdale,
L.L.C. (8438), TooJay’s of Lake Mary, LLC (0594), TooJay’s of Ocoee, L.L.C. (9601), TooJay’s of Sarasota,
L.L.C. (7584), TooJay’s of the Villages, L.L.C. (0798), TooJay’s of West Boca, L.L.C. (8250), TooJay’s Palm
Beach, L.L.C. (1908), TooJay’s Plantation, L.L.C. (8882), TooJay’s Stuart, L.L.C. (4505), TooJay’s Vero, L.L.C.
(0750), TooJay’s Villages III, L.L.C. (5254), TooJay’s VLG II, L.L.C. (2492), TooJay’s Waterford Lakes, L.L.C.
(9363), TooJay’s Wellington Commons, L.L.C. (3967), and TooJay’s West Palm Beach, L.L.C. (4685).

                                                        2
52884346;1
              Case 20-14792-EPK              Doc 10       Filed 04/30/20   Page 3 of 24




         6.    For a detailed description of the Debtor and its operations, the Debtor respectfully

refers the Court and all parties in interest to the First Day Declaration.

                                      III.     Relief Requested

         7.    The Debtor seeks entry of an order pursuant to sections 105(a), 507(a)(4), and

363(b) of the Bankruptcy Code: (i) authorizing, but not directing, it to pay and/or honor

prepetition employee-related obligations, including, but not limited to, prepetition wages,

salaries, earned bonuses, medical, dental and insurance benefits, paid time off, vacation, sick and

medical leave, (collectively, the “Prepetition Employment Obligations”), (ii) authorizing, but not

directing, the Debtor to continue its practices, programs and policies in effect as of the Petition

Date with respect to all Prepetition Employment Obligations.

         8.    As required by Local Rule 9013-1(I)(1), this Motion, together with the attached

schedule, Exhibit A, contain: (a) the names of the employees, (b) amount due such employees,

(c) the amounts due to be withheld from such wages, including all applicable payroll taxes and

related benefits, (d) the period of time for which prepetition wages and earned bonuses are due,

(e) whether the employee is presently employed, and (f) whether any of the employees are

insiders as defined in 11 U.S.C. § 101(31). Exhibit A indicates the names (redacted for privacy)

and amounts due the employees, the period of time for which the wages on Exhibit A are due are

April 20, 2020, through and including April 28, 2020. All of the employees listed on Exhibit A

are currently employed, and there are six insiders among these employees as follows: (1) David

Nuckles – Sr VP of Operations; (2) Brett Carper – Director of Operations; (3) Kevin Gagnon –

VP Finance; (4) Robin Bayless – VP Marketing; (5) Edward Piet – CEO and President; (6)

Arthur Sanders – VP Human Resources.




                                                      3
52884346;1
               Case 20-14792-EPK        Doc 10       Filed 04/30/20   Page 4 of 24




         9.    All applicable payroll taxes and related benefits, to the extent applicable, will be

paid concurrently with the payment of the prepetition wages and earned bonuses identified on

Exhibits A and B to this Motion when authority to pay such wages and earned bonuses has been

granted. See Local Rule 9013-1(I).

IV.      Payment of Employee Compensation, Withholding Obligations and Insurance Costs

         10.   The Debtor utilizes the services of Paymaster, a professional employer

organization, to manage payroll-related taxes, certain human resources functions, access to

benefits, and other employer-related administrative functions necessary to running the Debtor's

business. The total amount due and owing to Paymaster for wages and salaries for the 9 day

period of time from April 20, 2020, through and including April 28, 2020, will be approximately

$366,244.10, and the total amount due and owing for prepetition compensation bonuses is

$109,855.84 for the period of January 1, 2020 to March 29, 2020. These amounts include (i)

prepetition wages, salaries, earned performance bonuses, and other compensation; (ii) other

benefits, withholdings, and reimbursements; (iii) payments made on employee benefit plans; and

(iv) social security, income tax, and other mandated withholdings.

A.       Prepetition Wages, Salaries, Bonuses and Other Compensation

         11.   As of the Petition Date, the Debtor employed approximately 290 W-2 employees

(the “Employees”). Approximately 70 of the Employees are salaried (the “Salaried Employees”),

and the remaining 220 Employees are hourly (the “Hourly Employees”). The Hourly Employees

consist primarily of managers, register clerks, employees of the bakery commissary, cooks, and

deli counter employees. The Salaried Employees consist of the Debtor’s executives, general

managers, area directors, and catering sales department managers. The Salaried Employees and




                                                 4
52884346;1
                Case 20-14792-EPK            Doc 10       Filed 04/30/20      Page 5 of 24




the Hourly Employees are paid bi-weekly on Tuesday, with twenty-six payrolls a year, and are

next due to be paid on May 12, 2020.

         12.     The Debtor seeks authority to pay the outstanding amounts owed as of the

Petition Date for priority accrued and unpaid wages, salaries, and fees, including amounts that

the Debtor is required by law to withhold from Employee payroll checks in respect of federal,

state, and local income taxes, garnishments, and Social Security and Medicare taxes and

including associated payroll processing obligations related thereto. A pro rata accounting of 9

days’ of prepetition payroll for the Employees is attached as Exhibit A.2

         13.     The Debtor also seeks authority to pay an earned performance bonus for

approximately one-hundred and twenty (120) employees for the period of the first quarter. An

accounting for the gross amount bonus per Employee is attached as Exhibit B (the “Earned

Bonuses”). Store managers and bakery commissary managers are entitled to a quarterly bonus,

based on performance, including sales, labor, cost of goods controls, that is part of their bonus

compensation plan. The Earned Bonuses amount for each employee is based on the level of the

managerial employee, from 5% to 15% of yearly base paid out quarterly. Typically, these

employees’ bonuses for the first quarter are paid in April, and therefore Debtor requests authority

to pay the earned bonuses no later than Friday, May 1, 2020. These employees have met the

metrics for entitlement to the Earned Bonuses and their compensation is earned pursuant to their

employment agreements with Debtor. Pursuant to Local Rule 9013-1(I)(1), Debtor states: (1) all

of the employees for which still employed, (2) none of the employees are insiders, and (3) the

period of time for which the compensation was earned was January 1, 2020 thru March 29, 2020.



2
  This accounting is approximate based on the amounts owed by Debtor in the previous pay period on a pro rata
basis. A final accounting of the amounts owed to the employees for the 9-day pay period will be determined upon
finalization of payroll for the payroll period.

                                                      5
52884346;1
               Case 20-14792-EPK         Doc 10       Filed 04/30/20   Page 6 of 24




         14.   Moreover, the Debtor has sufficient funds designated to pay the payroll costs of

its employees. The Debtor recently received a loan in the amount of approximately $6,400,000

through the Paycheck Protection Program (“PPP”) pursuant to the title II of the Coronavirus Aid,

Relief, and Economic Security Act (the “CARES Act.”) The PPP loan may be used for, among

other things, (I) payroll costs; (II) costs related to the continuation of group health care benefits

during periods of paid sick, medical, or family leave, and insurance premiums; and (III) salaries,

commissions, or similar compensations. The Debtor intends to honor that obligation by using

the proceeds for such purposes, and other purposes as allowed by the CARES Act.

B.       Other Benefits, Withholdings, and Reimbursements

         15.   The Debtor offers its Employees other forms of compensation, including vacation

time, paid holidays, paid sick leave, and other earned time off. These forms of compensation are

usual, customary, and necessary if the Debtor is to retain qualified employees to operate its

business.

         16.   To become eligible to take paid vacation time, the Employee must complete one

(1) year of continuous active employment. The length of service and job position determines an

Employee’s amount of paid vacation (“Vacation Time”). Vacation Time ranges from 1 weeks to

4 weeks, based on an Employee’s years of service and their date of hire, and their position.

Actual payment to Employees for Vacation Time is based on an Employee’s years of service and

the number of vacation days taken. Employees who resign or are terminated normally are not

entitled to any compensation for their accrued and unused Vacation Time.

         17.   After 12 months of consecutive full time employment the Employee will accrue

four to five days of sick leave (“Sick Leave”) on a yearly basis. Employees who resign or are




                                                  6
52884346;1
                  Case 20-14792-EPK      Doc 10       Filed 04/30/20   Page 7 of 24




terminated normally are not entitled to any compensation for their accrued and unused Sick

Leave.

         18.       The Debtor seeks authority to honor in the ordinary course of business all

prepetition accrued Vacation Time, Sick Leave and any other personal leave rights of its

Employees who continue to be employed by the Debtor after the Petition Date. The Employees

will utilize any accrued Vacation Time and Sick Leave in the ordinary course of business.

C.       Employee Benefit Plans

         19.       The Debtor offers additional benefits, including medical insurance, vision

insurance, dental insurance, disability insurance, life insurance, and various other supplemental

insurance (collectively, the “Benefit Plans”). The Benefit Plans are serviced by Alliant. The

Benefit Plans are partially funded through contributions by the Debtor and Employees contribute

to the Benefit Plans through payroll deductions. The Debtor deducts funds from Employee

paychecks prior to plan payments in order to collect Employee contributions.

         20.       The Debtor requests authority to make all payments, claims, and remittances

related to the Benefit Plans in the ordinary course of business.

D.           Social Security, Income Taxes, and Other Withholding

         21.       The Debtor routinely withholds from Employee paychecks amounts that the

Debtor is required to transmit to third parties. Examples of such withholding are garnishments,

and/or health care payments. The Debtor believes that such withheld funds, to the extent that

they remain in the Debtor’s possession, constitute monies held in trust and, therefore, are not

property of the Debtor’s bankruptcy estate. The Debtor requests that its practice of directing such

funds to the appropriate parties in the ordinary course of business be specifically authorized and

approved by the Court out of an abundance of caution.



                                                  7
52884346;1
               Case 20-14792-EPK        Doc 10       Filed 04/30/20   Page 8 of 24




         22.   The Debtor's Employees would suffer hardship if they were to lose (or suffer a

delay in receiving) their anticipated pay and benefits. The Debtor has paid its Employment

Obligations on a current basis. Some Employment Obligations for the period immediately

before the filing of the petition, however, have not been paid, primarily because the petition was

filed after the Employees’ entitlements had accrued but before payment was due.

         23.   The Debtor has determined that, in order to ensure that the Employees remain

with the Debtor during its Chapter 11 case, and in order to maintain Employee morale and

productivity and continuous service to its customers, it is necessary to pay, in the ordinary course

of the Debtor’s businesses, the Prepetition Employment Obligations that are owed to or payable

for the benefit of the Debtor's current Employees as set forth in this Motion. Payment of these

amounts will help assure that the Employees to continue to work for the Debtor, thereby

avoiding potential disruption in the Debtor's business and its service to customers, promoting the

prospects for a successful reorganization, and, ultimately, enhancing potential recoveries for the

Debtor’s creditors.

                          V.     Legal Basis and Authority for Relief

         24.   As a result of the commencement of these cases, and in the absence of an order of

the Court providing otherwise, the Debtor will be prohibited from paying or otherwise satisfying

its Prepetition Employment Obligations described above. To maintain Employee morale at this

critical time for the Debtor, and to minimize the personal hardship the Employees would suffer if

prepetition employee-related obligations are not paid when due, the Debtor seeks authority to

honor in the exercise of its business judgment such obligations, including those described above.

         25.   Accordingly, pursuant to sections 105(a), 363(b) and 507(a)(4) of the Bankruptcy

Code and the “necessity of payment” doctrine, the Debtor seeks entry of an order authorizing,



                                                 8
52884346;1
                  Case 20-14792-EPK         Doc 10       Filed 04/30/20    Page 9 of 24




but not directing, the Debtor to (i) pay priority Prepetition Employment Obligations, and (ii)

continue the practices, programs and policies in effect as of the Petition Date with respect to all

Prepetition Employment Obligations.

         26.       Relief similar to that sought herein has been granted by Courts in this District.

See, e.g., In re Gemini Cargo Logistics, Inc. et al., Chapter 11 Case No. 08-18173-BKC-AJC

(Bankr. S.D. Fla. June 20, 2008) (Cristol, J.); In re Tousa, Inc., et al, Chapter 11 Case No. 08-

10928-BKC-JKO (Bankr. S.D. Fla. Jan. 31, 2008) (Olson, J.); In re Gemini Cargo Logistics, Inc.

et al., Chapter 11 Case No. 06-10870-BKC-AJC (Bankr. S.D. Fla. March 17, 2006) (Cristol, J.);

In re Atlas Air Worldwide Holdings, Inc. et al., Chapter 11 Case No. 04-10792-BKC-RAM

(Bankr. S.D. Fla. Feb. 10, 2004) (Mark, J.); In re Realauction.com, LLC, Chapter 11 Case No.

13-28260-RBR (Bankr. S.D. Fla. Aug. 6, 2013) (Ray, J.); In re Worldwide Transportation

Services, Inc., Case No. 16-11136-LMI (Bankr. S.D. Fla. Jan. 26, 2016) (Isicoff, J.); In re

Advance Case Parts, Inc., Chapter 11 Case No. 19-14930-RBR (Bankr. S.D. Fla. April 19, 2019)

(Ray, J.).

         27.       Section 363(b)(1) of the Bankruptcy Code provides: “The trustee, after notice and

a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1).

         28.       Section 105(a) of the Bankruptcy Code provides:

                   The court may issue any order, process, or judgment that is
                   necessary or appropriate to carry out the provisions of this title. No
                   provision of this title providing for the raising of an issue by a
                   party in interest shall be construed to preclude the court from, sua
                   sponte, taking any action or making any determination necessary
                   or appropriate to enforce or implement court orders or rules, or to
                   prevent an abuse of process.

             11 U.S.C. § 105(a).



                                                     9
52884346;1
               Case 20-14792-EPK        Doc 10     Filed 04/30/20     Page 10 of 24




         29.    Pursuant to section 507(a)(4) of the Bankruptcy Code, as amended by the

Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, each employee may be

granted a priority claim for:

                allowed unsecured claims, but only to the extent of $13,650 for
                each individual or corporation, as the case may be, earned within
                180 days before the date of the filing of the petition or the date of
                the cessation of the debtor’s business, whichever occurs first, for –
                (A) wages, salaries, or commissions, including vacation,
                severance, and sick leave pay earned by an individual; or (B) sales
                commissions earned by an individual or by a corporation with only
                1 employee, acting as an independent contractor in the sale of
                goods or services, for the debtor in the ordinary course of the
                debtor’s business if, and only if, during the 12 months preceding
                that date, at least 75 percent of the amount that the individual or
                corporation earned by acting as an independent contractor in the
                sale of goods or services was earned from the debtor ….

11 U.S.C. § 507(a)(4).

         30.    Because all of the Prepetition Employment Obligations constitute priority claims

pursuant to section 507(a)(4) of the Bankruptcy Code, which claims must be paid in full pursuant

to section 1129(a)(9) of the Bankruptcy Code in order to confirm a plan of reorganization,

payment of such obligations at this time merely affects the timing, but not the appropriateness, of

such payments. None Employees are owed in excess of $13,650 in respect of Prepetition

Employment Obligations earned within 180 days of the Petition Date, and the Debtor will not

pay in excess of this amount per Employee for Prepetition Employee Obligations.

         31.    The Debtor's Employees are essential to the success of its business, and thus to a

successful reorganization. The stability of the Debtor's workforce is essential to its continued

operations. It is therefore critical that the Debtor be permitted to continue the ordinary course

personnel policies, programs and procedures that were in effect prior to the Petition Date.




                                                 10
52884346;1
               Case 20-14792-EPK              Doc 10       Filed 04/30/20        Page 11 of 24




         32.     The Eleventh Circuit has recognized and applied the doctrine of necessity in

various cases. See, e.g., Southern Ry. Co. v. U.S. Fidelity & Guar. Co., 87 F.2d 118, 119 (5th Cir.

1936) 3 (“There is a doctrine which permits preferential payment of a common claim when

necessary for the benefit of the estate.”) (citing Miltenberger v. Logansport R. Co., 106 U.S. 286

(1882)). The doctrine was expanded to non-railroad debtors in a decision by Judge Learned Hand

in Dudley v. Mealey, 147 F.2d 268, 271 (2d Cir. 1945) (holding, in a hotel reorganization case,

that the court was not “helpless” to apply the rule to supply creditors of non-railroad debtors

where the alternative was the cessation of operations).

         33.     Today, the rationale for the necessity of payment rule – the rehabilitation of a

debtor in reorganization cases – is “the paramount policy and goal of Chapter 11.” In re

Ionosphere Clubs, Inc., 98 B.R. 174, 176 (Bankr. S.D.N.Y. 1989); In re Just For Feet, Inc., 242

B.R. 821 (D. Del. 1999) (payment of prepetition claims to certain trade vendors was “essential to

the survival of the debtor during the chapter 11 reorganization”); In re Quality Interiors. Inc.,

127 B.R. 391, 396 (Bankr. N.D. Ohio 1991) (“payment by a debtor-in-possession of pre-petition

claims outside of a confirmed plan of reorganization is generally prohibited by the Bankruptcy

Code,” but “[a] general practice has developed, however, where bankruptcy courts permit the

payment of certain pre-petition claims, pursuant to 11 U.S.C. § 105, where the debtor will be

unable to reorganize without such payment”); In re Eagle-Picher Indus., Inc., 124 B.R. 1021,

1023 (Bankr. S.D. Ohio 1991) (court approved payment of prepetition unsecured claims of

toolmakers as “necessary to avert a serious threat to the Chapter 11 process”); In re Adams

Apple, Inc., 829 F.2d 1484, 1490 (9th Cir. 1987) (recognizing that allowance of “unequal

treatment of pre-petition debts when necessary for rehabilitation …”); In re Chateauguay Corp.,


3
        This case constitutes binding Eleventh Circuit precedent. Bonner v . City of Prichard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc).

                                                        11
52884346;1
               Case 20-14792-EPK        Doc 10     Filed 04/30/20     Page 12 of 24




80 B.R. 279, 287 (Bankr. S.D.N.Y. 1987) (authorizing payment of prepetition worker’s

compensation claims on grounds that the fundamental purpose of reorganization and equity

powers of bankruptcy courts “is to create a flexible mechanism that will permit the greatest

likelihood of survival of the debtor and payment of creditors in full or at least proportionately”);

see also 2 Collier on Bankruptcy, ¶ 105.04[5][a] (15th ed. Rev. 2004).

         34.    The Debtor further submits that the withholding obligations do not constitute

property of its estate and principally represent employee earnings that governments (in the case

of taxes), Employees (in the case of voluntary withholding obligations), and judicial authorities

(in the case of involuntary withholding obligations), have designated for deduction from

Employee paychecks. The failure to transfer these withheld funds could result in hardship to

certain employees.

         35.    Further, the Debtor submits that with respect to the wage-related taxes that

constitute “trust fund” taxes, the payment of such taxes will not prejudice other creditors of the

Debtor's estate given that the relevant taxing authorities would have a priority claim under

section 507(a)(8) of the Bankruptcy Code in respect of such obligations.

         36.    The Debtor’s Employees are essential to operate its business. For this reason, and

the reasons set forth above, the request to pay Prepetition Employment Obligations and to

continue the ordinary course personnel policies, programs and procedures that were in effect

prior to the Petition Date is justified under the foregoing authorities, as well as section 105(a) of

the Bankruptcy Code.

                             VI.     Reservation of Debtor’s Rights

         37.    Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtor, a waiver of the Debtor's rights to dispute any claim,



                                                 12
52884346;1
               Case 20-14792-EPK        Doc 10     Filed 04/30/20     Page 13 of 24




or an approval or assumption of any agreement, contract, or lease under Section 365 of the

Bankruptcy Code. Likewise, if this Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to

the validity of any claim or a waiver of the Debtor's rights to subsequently dispute such claim.

Finally, this motion is without prejudice to the Debtor’s right to seek relief under Sections 1113

and 1114 of the Bankruptcy Code.

         WHEREFORE, for all of the foregoing reasons, the Debtor respectfully requests entry

of an order pursuant to sections 105(a), 507(a)(4), and 363(b) of the Bankruptcy Code: (i)

authorizing, but not directing, the Debtor to pay and/or honor Prepetition Employment

Obligations; and (ii) authorizing, but not directing, the Debtor to continue its practices, programs

and policies in effect as of the Petition Date with respect to all Prepetition Employment

Obligations.

         Dated: April 29, 2020                Respectfully Submitted,

                                              AKERMAN LLP
                                              Las Olas Centre II, Suite 1600
                                              350 East Las Olas Boulevard
                                              Fort Lauderdale, Florida 33301
                                              Tel: (954) 463-2700
                                              Fax: (954) 463-2224
                                              Proposed Attorneys for Debtors-in-Possession

                                         By: /s/ Amanda Klopp
                                             Michael I. Goldberg, Esq.
                                             Florida Bar No. 886602
                                             michael.goldberg@akerman.com
                                             Eyal Berger, Esq.
                                             Florida Bar No. 11069
                                             eyal.berger@akerman.com
                                             Amanda Klopp, Esq.
                                             Florida Bar No. 124156
                                             amanda.klopp@akerman.com




                                                 13
52884346;1
              Case 20-14792-EPK          Doc 10      Filed 04/30/20         Page 14 of 24




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served this 29th

day of April, 2020 via CM/ECF to all parties listed on the below service list, and a separate

certificate of service on all other parties will be filed with the Court.


                                                AKERMAN LLP
                                                Las Olas Centre II, Suite 1600
                                                350 East Las Olas Boulevard
                                                Fort Lauderdale, Florida 33301
                                                Tel: (954) 463-2700
                                                Fax: (954) 463-2224
                                                Proposed Attorneys for Debtors-in-Possession


                                           By: Amanda Klopp, Esq.
                                               Michael I. Goldberg, Esq.
                                               Florida Bar No. 886602
                                               michael.goldberg@akerman.com
                                               Eyal Berger, Esq.
                                               Florida Bar No. 11069
                                               eyal.berger@akerman.com
                                               Amanda Klopp, Esq.
                                               Florida Bar No. 124156
                                               amanda.klopp@akerman.com


                                          SERVICE LIST



20-14792-EPK Notice will be electronically mailed to:

Michael I Goldberg, Esq on behalf of Debtor TooJay's Management LLC
michael.goldberg@akerman.com, charlene.cerda@akerman.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov




                                                  14
52884346;1
Case 20-14792-EPK   Doc 10   Filed 04/30/20   Page 15 of 24




EXHIBIT A
              Last, First Name   Record Gross      PST Record           PST Record         PST Record        PST Record            PST Record       PST Record         PST Record       PST Record       Admin Fee
                                                  OASDI Amount (ER)        Medicare            Federal           ER SUTA           Cigna HSA-OAP    Cigna OAP Pretax    Dental Pretax      VB - Basic
                                                                        Amount (ER)     Unemployment Tax Florida Amount (ER)   Pretax Amount (ER)   Amount (ER)        Amount (ER)    Essential Amount
                                                                                           Amount (ER)                                                                                      (ER)


R        , Audrey                     $1,333.82                $75.50          $17.66                                                     $122.03                              $4.04                         $1.25
C      , Peter                        $2,044.29               $104.31          $24.40                                                                       $275.94            $6.36                         $1.25
H       , David                       $2,192.36               $120.71          $28.23                                                                       $217.00            $4.40                         $1.25
B    , Kimberly                       $2,145.00               $118.05          $27.61                                                     $220.53                              $3.87                         $1.25
W     , Timothy                       $1,858.97               $108.45          $25.36                                                                       $104.55            $4.04                         $1.25
H         , Heather                   $2,024.77               $116.05          $27.14                                                                       $104.55            $4.04                         $1.25
U       Salvatore                     $1,436.27                $73.83          $17.26                                                                       $217.00            $4.40                         $1.25
S       Nadine                          $710.76                $44.07          $10.30                                                                                                           $5.10        $1.25
G       , Raymond                     $1,700.20                $83.06          $19.42                                                                       $290.97            $6.36                         $1.25
R   , Stephen                         $1,709.44               $103.38          $24.18                                                                                                                        $1.25
J             Alcide                    $743.94                $46.12          $10.79                                                                                                                        $1.25
J      , Romial                         $895.28                $55.51          $12.98                                                                                                                        $1.25
D         , Wilson                      $948.62                $58.81          $13.76                                                                                                                        $1.25
P       , Michael                     $2,024.77               $106.49          $24.90                                                                       $217.00            $4.40                         $1.25
G      , Shaun                        $2,024.03               $105.49          $24.67                                                     $325.95                              $6.36                         $1.25
J      , Lourguens                      $911.94                $56.54          $13.23                                                                                                           $5.10        $1.25
M        , Greg                       $1,780.32                $94.24          $22.04                                                                       $202.18            $4.40                         $1.25
                                                                                                                                                                                                                     Case 20-14792-EPK




B     , Kevin                         $1,840.00               $111.10          $25.98                                                     $122.03                              $4.04                         $1.25
W       Mark                            $564.79                $35.02           $8.19                                                                                                           $5.10        $1.25
F         , Hector                    $1,698.48                $90.95          $21.27                                                     $243.08                              $4.40                         $1.25
C     , John                          $2,288.23               $135.06          $31.59                                                                       $104.55            $4.04                         $1.25
N        David                        $4,046.92               $230.39          $53.88                                                                       $290.97            $6.36                         $1.25
A       , Pierre                        $799.08                $49.54          $11.59                                                                                                           $5.10        $1.25
                                                                                                                                                                                                                     Doc 10




D      , James                        $2,330.55               $129.82          $30.36                                                                       $210.09            $3.87                         $1.25
S         , Harold                      $739.60                $45.86          $10.73                                                                                                                        $1.25
C   , Irene                             $334.35                $20.73           $4.85              $0.66               $0.26                                                                                 $1.25
W      William                        $1,572.53                $85.23          $19.93                                                     $311.13                              $6.36                         $1.25
U     , Wichzert                      $1,129.39                $70.02          $16.37                                                                                                                        $1.25
P               Adens                   $785.77                $48.71          $11.40                                                                                                                        $1.25
M       , Charles                       $733.52                $45.48          $10.64                                                                                                                        $1.25
S     , Anthony                       $2,509.32               $145.53          $34.03                                                     $235.34                              $3.87                         $1.25
F      , Jean                           $844.73                $52.37          $12.25                                                                                                                        $1.25
S    , Yvon                           $1,742.96                $99.86          $23.36                                                     $235.34                              $3.87                         $1.25
                                                                                                                                                                                                                     Filed 04/30/20




R             Fransisco                 $273.65                $16.97           $3.97                                                                                                                        $1.25
J      , Jean                           $965.46                $59.86          $14.00                                                                                                                        $1.25
S    , Junior                           $693.10                $42.97          $10.05                                                                                                                        $1.25
K     , Eitan                           $708.00                $43.90          $10.27                                                                                                                        $1.25
D         Marie                         $663.06                $41.11           $9.61                                                                                                                        $1.25
J      , Louigens                     $1,387.34                $86.02          $20.12                                                                                                                        $1.25
G        , Jerry                      $2,279.02               $126.08          $29.49                                                                       $217.00            $4.40                         $1.25
H     , Kevin                           $132.75                 $8.23           $1.93                                                                                                                        $1.25
B      , James                        $1,650.02                $94.05          $21.99                                                     $235.34                              $3.87                         $1.25
P             Laura                   $1,049.42                $65.07          $15.22                                                                                                                        $1.25
                                                                                                                                                                                                                     Page 16 of 24




W      Maria                          $1,314.35                $81.49          $19.05                                                                                                                        $1.25
S     , Lesley                        $1,198.71                $74.32          $17.38                                                                                                                        $1.25
C      Christopher                    $1,653.82                                $23.65                                                                                          $6.36                         $1.25
R       , Jean                        $1,549.29                $86.81          $20.31                                                     $235.34                              $3.87                         $1.25
F    Josephine                          $860.08                $53.32          $12.47                                                                                                                        $1.25
A              Nicolas                $1,923.77               $107.00          $25.03                                                     $311.13                              $6.36                         $1.25
M         John                        $2,003.57               $124.22          $29.05                                                                                                                        $1.25
L       , Brian                         $810.61                $50.26          $11.76                                                                                                                        $1.25
T    , Jennifer                       $1,939.40               $116.27          $27.19                                                     $122.03                              $4.04                         $1.25
A         Jessica                     $1,367.97                $77.41          $18.10                                                                       $104.55            $4.04                         $1.25
G       Debra                $1,418.13    $87.93   $20.56                                                       $1.25
R      , Robert               $860.60     $53.36   $12.48                                               $5.10   $1.25
L          Dubre             $1,406.54    $87.21   $20.39                                                       $1.25
E        , Inna              $1,331.69    $67.89   $15.88                             $210.09   $3.87           $1.25
J       , Victoria           $1,226.62    $76.05   $17.78                                                       $1.25
L      Miranda               $1,195.56    $74.13   $17.33                                                       $1.25
T      Robert                $1,806.65    $96.75   $22.63                   $325.95             $6.36           $1.25
S      Ardian                $1,523.41    $91.54   $21.41                   $122.03             $4.04           $1.25
B     , Courtney             $2,034.65    $99.58   $23.29                             $290.97   $6.36           $1.25
O      Monica                  $46.77      $2.90    $0.67                                                       $1.25
B      , Larry               $1,532.57    $88.21   $20.63                             $104.55   $4.04           $1.25
B          Evan              $1,995.14   $123.69   $28.93                                                       $1.25
C      , Frances             $1,230.60    $76.30   $17.84                                                       $1.25
P     Anthony                $1,513.17    $93.82   $21.94                                                       $1.25
S      , Kimberly             $698.98     $43.34   $10.14                                                       $1.25
M          , Casey            $585.05     $36.27    $8.48                                                       $1.25
C               , Kathleen   $1,672.11    $94.55   $22.12                              $89.74   $4.04           $1.25
W              , David        $489.81     $30.37    $7.11                                                       $1.25
P     Jennifer               $1,357.96    $73.48   $17.19                                                       $1.25
J               , Madsen     $1,630.20    $94.26   $22.05                             $104.55   $4.04           $1.25
R   , Dianna                 $1,161.26    $62.44   $14.61                              $89.74   $4.04           $1.25
S        , Christopher       $2,712.21   $151.15   $35.35                   $235.34             $3.87           $1.25
                                                                                                                        Case 20-14792-EPK




I    , Perry                 $1,771.50    $78.75   $24.90                   $122.03             $4.04           $1.25
N    Nicole                  $1,193.21    $71.24   $16.66                   $122.03                             $1.25
J    , Clayton                $989.50     $61.35   $14.35                                                       $1.25
W       , Lisa               $1,010.14    $62.63   $14.65   $3.48   $1.39                                       $1.25
C          , Wilfrid          $171.14     $10.61    $2.48   $1.03   $0.41                                       $1.25
                                                                                                                        Doc 10




A       , Jennell            $1,611.64    $80.49   $18.82                             $217.00   $4.40           $1.25
T   , Leclerc                 $540.15     $33.49    $7.83                                                       $1.25
A        , Robin             $1,666.73    $82.82   $19.37                             $290.97   $6.36           $1.25
D        Brian               $1,650.93    $95.55   $22.35                             $104.55   $4.04           $1.25
S     , Edward               $1,189.86    $73.77   $17.26                                                       $1.25
C     , Brett                $3,438.55   $204.81   $47.90                   $243.08             $4.40           $1.25
D     , Kevin                $1,658.05    $93.39   $21.84                             $104.55   $4.04           $1.25
J     , William              $2,293.47   $126.54   $29.59                             $217.00   $6.36           $1.25
A   , Josclyn                 $632.01     $39.19    $9.16                                                       $1.25
P     , Dameon               $1,882.05    $91.96   $21.51                             $290.97   $6.36           $1.25
R              , Stephen     $1,459.18    $68.91   $16.11                             $210.09   $3.87           $1.25
                                                                                                                        Filed 04/30/20




L        , Jillian           $1,136.99    $70.49   $16.49                                               $5.10   $1.25
L     Braydon                 $699.36     $43.35   $10.14                                                       $1.25
N      , Cheryl              $2,293.47   $126.06   $29.48                             $202.18   $4.40           $1.25
J      , Jean                 $964.10     $59.77   $13.98                                               $5.10   $1.25
S       , Saint Obert         $601.57     $37.30    $8.72                                                       $1.25
A   , Chasity                $1,629.69    $94.23   $22.04                             $104.55   $4.04           $1.25
H    , Holly                 $1,238.36    $67.80   $15.86                   $235.34             $3.87           $1.25
S        , Laurie            $1,134.09    $60.42   $14.13                   $220.53             $3.87           $1.25
D     , Shawn                $1,501.53    $73.01   $17.07                             $290.97   $4.40           $1.25
C        Tim                 $1,484.05    $88.11   $20.61                   $107.22             $4.04           $1.25
                                                                                                                        Page 17 of 24




H        Danny                $618.77     $38.36    $8.97                                               $5.10   $1.25
H        Elizabeth            $770.68     $47.78   $11.18                                               $5.10   $1.25
F     , Eveline               $601.47     $37.29    $8.72                                                       $1.25
G     , Ryan                 $1,176.46    $69.96   $16.36                   $122.03             $4.04           $1.25
J     Joseph                  $130.16      $8.07    $1.89   $0.78   $0.31                                       $1.25
M              Megan         $2,150.69   $129.36   $30.25                   $122.03             $4.04           $1.25
P       , Robbin              $745.87     $46.24   $10.82                                               $5.10   $1.25
J               , Martino     $213.08     $13.21    $3.09                                                       $1.25
C        , Donna               $71.81      $4.45    $1.04   $0.43   $0.17                                       $1.25
H     Matthew                    $1,691.62    $97.15   $22.72                              $89.74   $4.04           $1.25
K     , Deborah                  $1,135.47    $70.40   $16.47                                                       $1.25
R        , Jules                  $351.82     $21.81    $5.10   $2.11   $0.85                                       $1.25
N     , Scott                     $776.40     $48.14   $11.25                                               $5.10   $1.25
U     , Rachel                   $1,327.60    $82.32   $19.25                                               $5.10   $1.25
K    , Amanda                     $558.70     $34.64    $8.10                                                       $1.25
V      , Michael                 $1,373.75    $85.17   $19.92                                                       $1.25
L           , Kimberly            $729.59     $45.24   $10.58                                                       $1.25
S      , Felipe                   $439.64     $27.26    $6.38   $0.08   $0.03                                       $1.25
C     , Donnann                  $1,518.88    $86.77   $20.29                             $104.55   $4.04           $1.25
H       , Sean                   $1,647.98   $101.92   $23.84                                       $4.04           $1.25
J     Clint                      $1,299.41    $65.89   $15.41                             $210.09   $3.87           $1.25
W       La Shia                  $1,492.30    $85.71   $20.05                             $104.55   $4.04           $1.25
K   , Thurston                   $1,148.16    $71.18   $16.65                                                       $1.25
F           Francis              $1,327.55    $82.31   $19.25                                                       $1.25
C   , Emily                       $690.04     $42.78   $10.00                                                       $1.25
R           George               $1,114.38    $62.29   $14.56                             $104.55   $4.04           $1.25
B     , Montraveious              $528.97     $32.79    $7.67   $0.18   $0.07                                       $1.25
B           Joseph               $1,808.14    $91.66   $21.44                             $290.97   $6.36           $1.25
G      , Kevin                   $3,576.16   $201.41   $47.10                   $325.95             $6.36           $1.25
H     , Jacquelyn                 $725.00     $44.95   $10.52                                                       $1.25
C       , Lamontic                $669.64     $41.52    $9.71                                                       $1.25
                                                                                                                            Case 20-14792-EPK




M       , Nancy                  $1,829.73   $112.04   $26.21                                       $6.36           $1.25
M        , Yzole                  $764.34     $47.39   $11.08                                                       $1.25
C    , Demetrius                  $906.48     $56.20   $13.14                                                       $1.25
M      , Raul                    $1,540.63    $73.01   $17.08                             $290.97   $6.36           $1.25
P     , Lisa                      $467.57     $28.99    $6.78   $2.81   $1.12                                       $1.25
                                                                                                                            Doc 10




L    , Tiffany                    $606.94     $37.63    $8.80   $1.53   $0.61                                       $1.25
B      , Robin                   $3,296.60   $197.13   $46.10                   $122.03             $4.04           $1.25
Q         Amy                    $1,729.45    $93.96   $21.98                   $311.13             $6.36           $1.25
S           , Steven             $1,232.98    $76.44   $17.87                                                       $1.25
B        Amanda                  $1,789.19   $110.93   $25.94                                                       $1.25
J     , Norman                   $1,476.89    $76.35   $17.85                             $217.00   $4.40           $1.25
K      , Michael                  $501.58     $31.10    $7.27   $3.01   $1.21                                       $1.25
C   , Christina                  $1,565.32    $89.07   $20.83                   $235.34             $3.87           $1.25
B   , Shawn                                                                                                 $5.10   $1.25
M    Robert                      $1,252.43    $77.65   $18.16                                                       $1.25
K   , Laura                       $401.60     $24.90    $5.82   $2.20   $0.88                                       $1.25
                                                                                                                            Filed 04/30/20




V       , Justin                  $781.33     $48.45   $11.32                                               $5.10   $1.25
P      , Alexander               $1,316.90    $81.65   $19.09                                               $5.10   $1.25
L   , Abigail                    $1,650.16    $86.36   $20.20                   $325.95             $6.36           $1.25
L     , Willie                    $529.21     $32.81    $7.67                                                       $1.25
V     , Gregory                   $692.65     $39.57    $9.25                   $122.03             $4.04           $1.25
R        , Dee Dee               $1,637.10   $101.50   $23.74                                                       $1.25
R                , Crischailie    $460.51     $28.55    $6.68                                                       $1.25
H     , Nancy                     $657.17     $40.75    $9.53                                               $5.10   $1.25
B    , Judith                    $3,211.23   $196.12   $45.86                   $122.03             $4.04           $1.25
F     , Taylor                   $1,176.61    $72.95   $17.06                                                       $1.25
                                                                                                                            Page 18 of 24




C             Robin                $76.06      $4.72    $1.10   $0.46   $0.18                                       $1.25
J       Kemberlee                  $92.35      $5.73    $1.34   $0.55   $0.22                                       $1.25
J      , Darling                   $44.45      $2.75    $0.64                                                       $1.25
A       , Matthew                $1,628.46    $97.06   $22.70                   $122.03             $4.04           $1.25
L    , Deborah                   $1,751.79    $98.57   $23.05                   $235.34             $3.87           $1.25
H      , Danielle                $1,564.44    $90.19   $21.09                             $104.55   $4.04           $1.25
M       , Jennifer               $1,194.16    $70.26   $16.43                   $122.03             $4.04           $1.25
E   Heidi                         $135.24      $8.38    $1.96   $0.81   $0.33                                       $1.25
B       , James                   $578.74     $35.88    $8.39                                               $5.10   $1.25
B    Tanner                          $481.76     $29.87    $6.98                                                       $1.25
K   , Tina                          $1,208.71    $66.14   $15.47                             $104.55   $4.04           $1.25
E        , Christopher              $1,870.38    $95.45   $22.32                             $290.97   $6.36           $1.25
E        , Timothy                  $1,195.28    $74.11   $17.33                                                       $1.25
O            Joseph                  $415.64     $25.77    $6.03   $2.49   $1.00                                       $1.25
G     , Jacques                      $873.20     $46.08   $10.78                   $235.34             $3.87           $1.25
L   , Chelsea                        $906.90     $56.23   $13.15                                                       $1.25
V       , William                   $1,780.32   $110.30   $25.80                                                       $1.25
B    , Michael                      $1,054.00    $57.54   $13.46                              $89.74   $4.04           $1.25
L        , Aaron                    $1,712.76    $94.84   $22.18                   $325.95             $6.36           $1.25
S              Patrick              $1,493.61    $85.80   $20.07                             $104.55   $4.04           $1.25
C    , Rosilene                     $1,001.52    $62.09   $14.52   $1.57   $0.63                                       $1.25
V    , Ashley                        $903.40               $9.67                             $210.09   $3.87           $1.25
R        , Labranya                  $783.13     $48.55   $11.36                                                       $1.25
C     , Nicole                       $175.86     $10.90    $2.55                                                       $1.25
W    , Andrew                       $1,605.00    $99.51   $23.27                                                       $1.25
S      , Jessica                      $84.68      $5.25    $1.23   $0.51   $0.21                                       $1.25
B    , Terry                         $490.41     $30.41    $7.11   $1.89   $0.76                                       $1.25
H        Willie                     $2,084.49   $123.50   $28.88                   $107.22             $4.04           $1.25
P   Edward                          $6,743.59   $402.98   $94.25                   $325.95             $6.36           $1.25
M        , Abbygayle                 $850.41     $52.72   $12.33                                                       $1.25
C    , Michelle                     $2,440.08   $148.30   $34.68                   $122.03             $4.04           $1.25
                                                                                                                               Case 20-14792-EPK




S      , Monica                      $263.72     $16.35    $3.82                                               $5.10   $1.25
E            , Skyla-kim            $1,208.19    $74.91   $17.52                                                       $1.25
K    , Karl                         $1,511.17    $86.89   $20.32                             $104.55   $4.04           $1.25
S      , Richard                    $2,067.33   $121.37   $28.39                             $104.55   $4.04           $1.25
D   , George                        $1,179.60    $68.64   $16.05                   $122.03             $4.04           $1.25
                                                                                                                               Doc 10




H      , Nicole                     $1,285.87    $79.73   $18.64                                                       $1.25
L       , Jason                      $565.94     $35.09    $8.20   $0.48   $0.19                                       $1.25
T     , Tabitha                      $862.71     $49.91   $11.67                   $122.03             $4.04           $1.25
S    , Stephanie                    $1,729.29   $104.31   $24.40                   $122.03             $4.04           $1.25
J     , Moliere                       $84.94      $5.26    $1.23                                                       $1.25
P     Edward                         $372.36     $23.09    $5.40                                                       $1.25
C     , John                         $534.48     $33.14    $7.75                                                       $1.25
M    , Sean                                                                                                    $5.10   $1.25
M   , Geoffrey                       $928.85     $54.68   $12.78                   $122.03             $4.04           $1.25
G        Mark                       $1,341.38    $83.16   $19.45                                                       $1.25
S      , Arthur                     $3,335.23   $205.83   $48.14                                       $4.40           $1.25
                                                                                                                               Filed 04/30/20




K      r, Rebecca                    $255.61     $15.85    $3.71   $1.53   $0.62                                       $1.25
W    , Edward                       $2,010.75   $124.67   $29.16                                                       $1.25
B   , Ryan                          $1,792.44    $90.61   $21.19                             $290.97   $6.36           $1.25
H   , Patricia                       $428.70     $26.58    $6.21                                               $5.10   $1.25
B            , Mark                 $1,651.63    $87.73   $20.51                             $210.09   $3.87           $1.25
F    Enrique                          $44.48      $2.76    $0.64                                                       $1.25
D               Adam                $2,205.94   $119.44   $27.93                   $325.95             $6.36           $1.25
V      Marissa                       $720.14     $44.65   $10.44                                                       $1.25
W       , Bradley                    $259.07     $16.06    $3.76   $1.55   $0.62                                       $1.25
A       Louis                       $1,742.32   $108.02   $25.26                                                       $1.25
                                                                                                                               Page 19 of 24




M     , Justin                      $1,599.52    $77.73   $18.18                             $275.94   $6.36           $1.25
J    , Lori                         $1,736.03    $99.91   $23.36                              $89.74   $4.04           $1.25
K     , Mark                        $1,479.75    $83.55   $19.54                              $89.74   $3.87           $1.25
S    , Sean                         $1,413.88    $80.85   $18.91                             $104.55   $4.04           $1.25
B        Joel                       $1,140.16    $70.69   $16.53                                                       $1.25
C      , Jennifer                   $1,842.80   $107.45   $25.13                             $104.55   $4.04           $1.25
M                     , Francisco    $316.29     $19.61    $4.58                                                       $1.25
K             , Claudia              $445.43     $27.62    $6.46   $2.67   $1.07                                       $1.25
S      , Deaunte                    $1,213.53    $64.54   $15.09                   $220.53             $6.36           $1.25
H      , Shelly              $616.68     $38.24    $8.94   $1.21   $0.48                                       $1.25
S             , Jennifer     $829.93     $51.45   $12.03                                               $5.10   $1.25
B      Taylor                $686.69     $42.57    $9.96                                                       $1.25
F      , Shanece             $560.39     $34.74    $8.13                                                       $1.25
D                , Monica    $971.04     $60.21   $14.09                                                       $1.25
G       , Scott             $1,166.26    $68.41   $16.00                   $107.22             $4.04           $1.25
A         Jason              $636.54     $39.46    $9.23                                                       $1.25
P     , Adiel                $716.99     $44.45   $10.40                                                       $1.25
C             Philip        $2,034.65   $122.24   $28.59                   $107.22             $4.04           $1.25
S      , Catherine           $816.14     $50.60   $11.83                                                       $1.25
R      , Stefon              $658.58     $40.83    $9.55                                                       $1.25
F     , Joe Robert          $1,249.64    $77.48   $18.12                                                       $1.25
B      , Nicole             $1,426.52    $81.71   $19.11                             $104.55   $4.04           $1.25
W       , Sevren            $1,764.09   $109.37   $25.58                                                       $1.25
P      Kevin                 $651.74     $40.41    $9.45                                                       $1.25
P      Brian                $1,104.93    $68.26   $15.96                                       $4.04           $1.25
T          , Karen          $1,155.60    $63.67   $14.89                   $235.34             $3.87           $1.25
S        , Brian            $1,814.07   $103.72   $24.25                              $89.74   $4.40           $1.25
H   , Timothy                $538.32     $33.38    $7.80                                                       $1.25
C        Christopher         $702.48     $28.88    $6.75                             $210.09   $3.87           $1.25
S     Catrina               $1,093.63    $67.81   $15.86                                                       $1.25
Z      , John               $1,229.90    $61.86   $14.46                             $217.00                   $1.25
                                                                                                                       Case 20-14792-EPK




W      , Jason               $760.69     $47.16   $11.03   $1.75   $0.70                                       $1.25
B      , Darryl             $1,629.69    $99.64   $23.30                                       $6.36           $1.25
C        Robert             $1,717.15   $102.96   $24.08                   $122.03             $4.04           $1.25
G        John               $1,335.53    $82.80   $19.36                                                       $1.25
C      , Travis             $1,362.13    $74.91   $17.52                   $220.53             $3.87           $1.25
                                                                                                                       Doc 10




D         Bryan              $220.41     $13.66    $3.20   $1.12   $0.45                                       $1.25
S    , Shane                 $657.16     $40.74    $9.53                                                       $1.25
C       Vicki               $1,173.51    $72.76   $17.02                                                       $1.25
R        Megan              $1,347.24    $76.80   $17.96                             $104.55   $4.04           $1.25
P     , Betty               $1,432.15    $83.82   $19.61                   $122.03             $4.04           $1.25
W       Jared               $1,092.51    $64.55   $15.10                   $122.03             $4.04           $1.25
L             , Agustina     $179.24     $11.11    $2.60   $1.08   $0.43                                       $1.25
D         Wesley             $736.50     $45.67   $10.68                                                       $1.25
G    , Arty                 $1,849.64   $111.70   $26.12                   $122.03             $4.04           $1.25
W             David         $1,619.80    $92.38   $21.60                   $235.34             $3.87           $1.25
A        Kyrcee              $686.91     $42.59    $9.96                                                       $1.25
                                                                                                                       Filed 04/30/20




T       , Michelle           $666.02     $41.29    $9.66                                                       $1.25
S      , Jason               $383.27     $23.77    $5.56                                                       $1.25
B      , Nathaniel          $1,135.34    $62.82   $14.69   $4.35   $1.74             $104.55   $4.04           $1.25
C       , Ashley             $694.75     $43.08   $10.07                                                       $1.25
M        James              $1,178.16    $68.75   $16.08                   $107.22             $4.04           $1.25
P        , Aaron            $1,851.93   $111.20   $26.01                   $122.03             $4.40           $1.25
L     Stephen               $2,119.83   $115.84   $27.09                             $217.00   $6.36           $1.25
D      , Jonathan           $1,492.30    $92.52   $21.64                                                       $1.25
S      , Frederick          $2,992.70   $160.81   $37.61                             $290.97   $6.36           $1.25
B    , Jenifer              $1,140.44    $64.59   $15.11                                                       $1.25
                                                                                                                       Page 20 of 24




J       , Harripersaud       $534.36     $33.13    $7.75   $2.44   $0.98                                       $1.25
J       , Emmanuel           $590.72     $36.63    $8.57                                                       $1.25
C     , Rachel               $488.82     $30.31    $7.09                                                       $1.25
K    , James                $1,586.63    $90.65   $21.20                              $89.74   $4.04           $1.25
B     , Tucker              $1,132.54    $62.16   $14.54                   $235.34             $3.87           $1.25
S             , Arturo      $1,363.38    $70.13   $16.40                             $217.00                   $1.25
R      , Robbin             $1,708.78   $104.54   $24.45                                       $6.36           $1.25
F     , Windsor              $356.82     $22.12    $5.17   $2.14   $0.85                                       $1.25
E       Debra               $1,320.60    $77.12   $18.04                   $107.22             $6.36           $1.25
H       , Mariana       $1,520.06       $94.25      $22.04                                                                     $1.25
J        , Rhode          $687.49       $42.62       $9.96                                                                     $1.25
H     , Blake             $275.41       $17.08       $3.99                                                                     $1.25
B     Selth               $662.25       $41.06       $9.60                                                                     $1.25
C           , James       $852.68       $52.86      $12.36                                                                     $1.25
Z      Aileen             $557.81       $34.58       $8.09    $1.35    $0.54                                                   $1.25
E     , Eduardo         $1,801.80      $110.32      $25.80                                                 $3.87               $1.25
R           , Dawn      $1,545.00       $88.31      $20.65                                      $89.74                         $1.25
S       , Laurie        $1,185.23       $73.48      $17.19                                                                     $1.25
F     r, Hasheen          $568.36       $35.24       $8.24                                                                     $1.25
F    , Melissa          $1,394.10       $86.03      $20.12                                                                     $1.25
C    , Hollis           $1,788.55      $110.30      $25.79                                                                     $1.25
G     , Eustace                                                                                                                $1.25
B      Timothy          $2,345.77      $135.72      $31.74                                      $89.74     $4.04               $1.25
M       , Travis        $1,244.43       $76.83      $17.97                                                 $4.04               $1.25
H     , Livingston      $2,037.34      $125.99      $29.47                                                 $4.04               $1.25
G    Kayla                $288.71       $17.90       $4.19    $1.73    $0.69                                                   $1.25
K        Thomas         $1,079.17       $66.91      $15.65    $6.48    $2.59                                                   $1.25
H      Karen               $12.99        $0.81       $0.19    $0.08    $0.03                                                   $1.25
T   , Wendy               $664.19       $41.18       $9.63    $3.99    $1.59                                                   $1.25
B        Wyatt          $1,092.21       $67.71      $15.84    $6.55    $2.62                                                   $1.25
G    Sara                 $863.58       $53.54      $12.53    $5.18    $2.07                                                   $1.25
                                                                                                                                       Case 20-14792-EPK




                      $366,244.10   $21,230.14   $5,004.85   $72.25   $28.92   $10,857.49   $10,994.94   $583.78   $107.05   $378.66
                                                                                                                                       Doc 10
                                                                                                                                       Filed 04/30/20
                                                                                                                                       Page 21 of 24
Case 20-14792-EPK   Doc 10   Filed 04/30/20   Page 22 of 24




EXHIBIT B
                             Case 20-14792-EPK                      Doc 10          Filed 04/30/20              Page 23 of 24


Row Labels               Sum of Reg HoursSum of Overtime hours
                                                           Total Hours Bonus Amount     OT Premium     Total Bonus
A       Louis                     472.68            174.09       646.77          297.88          40.09        $337.97
A         Jessica                    560            193.02       753.02          497.49          63.76        $561.25
A         Matthew                    560               217          777           312.5          43.64        $356.14
A          Robin                  737.27                         737.27         1645.31              0       $1,645.31
A             Nicolas              766.7                          766.7         1412.06              0       $1,412.06
B   Angela                        157.22                         157.22                              0           $0.00
B        Amanda                      560            212.28       772.28          243.34          33.44        $276.78
B      Nicole                        560             193.5        753.5          637.41          81.84        $719.25
B     Courtney                    825.94                         825.94            2575              0       $2,575.00
B       Darryl                    688.43                         688.43             825              0        $825.00
B   Ryan                             560             192.8        752.8             750          96.04        $846.04
B      James                         560            158.94       718.94          506.47          55.98        $562.45
B           rMark                 763.35                         763.35         2090.25              0       $2,090.25
B         Evan                    718.69                         718.69            2150              0       $2,150.00
B         eJoseph                 732.83                         732.83         2288.34              0       $2,288.34
B     Kevin                       554.83            129.16       683.99         1141.68         107.79       $1,249.47
B     Michael                        560             186.2        746.2           312.5          38.99        $351.49
B      Larry                         560            181.24       741.24          907.37         110.93       $1,018.30
C       Jennifer                   541.1            204.17       745.27                              0           $0.00
C     Michelle                       560            224.78       784.78           688.4          98.59        $786.99
C      Christopher                538.44             120.6       659.04                              0           $0.00
C          Jeffrey                   320            109.94       429.94                              0           $0.00
C             Kathleen             808.7                          808.7         2116.19              0       $2,116.19
C      Donnann                    753.54                         753.54         1922.25              0       $1,922.25
C   Christina                     500.53            204.26       704.79          250.81          36.34        $287.15
C     John                        703.71                         703.71         2895.93              0       $2,895.93
C       Robert                       560             281.2        841.2                              0           $0.00
C     Christopher                 618.49                         618.49         2093.03              0       $2,093.03
C      Travis                        560            172.99       732.99                              0           $0.00
C      Peter                      660.84                         660.84         2018.01              0       $2,018.01
C        Tim                         520            167.52       687.52                              0           $0.00
D   Cynthia                          400            137.65       537.65                              0           $0.00
D       Brian                     694.83             41.22       736.05         1726.99          48.36       $1,775.35
D              Adam                  560            209.46       769.46           285.8           38.9        $324.70
D      Kevin                         560            226.81       786.81           585.2          84.35        $669.55
D George                             560            233.04       793.04           519.2          76.29        $595.49
D      James                      732.64                         732.64         2949.49              0       $2,949.49
E          Timothy                   560            193.16       753.16          336.27          43.12        $379.39
E        Inna                        560            239.03       799.03          321.78          48.13        $369.91
E            Skyla-kim               560            216.23       776.23                              0           $0.00
E         Christopher                560            236.22       796.22         1245.47         184.75       $1,430.22
F          Francis                557.27            181.57       738.84          354.63          43.58        $398.21
F           Hector                546.66            128.94        675.6                              0           $0.00
F        Tony                        280             88.06       368.06                              0           $0.00
G       John                      547.18            191.39       738.57         1034.98          134.1       $1,169.08
G     Shaun                        766.5                          766.5         1998.02              0       $1,998.02
G   Arty                             560            216.08       776.08          680.63          94.75        $775.38
G       Raymond                   699.01                         699.01         1678.34              0       $1,678.34
G         Jerry                   771.11                         771.11         2249.74              0       $2,249.74
G        Scott                       560            289.03       849.03                              0           $0.00
G        Mark                     548.65            155.71       704.36           97.49          10.78        $108.27
H        Sean                        560            155.32       715.32          251.32          27.29        $278.61
H   Matthew                       727.47                         727.47          855.17              0        $855.17
I    Perry                        553.48            181.57       735.05          622.36          76.87        $699.23
J    Lori                            560            215.99       775.99          516.01          71.81        $587.82
J              Madsen                560            322.04       882.04          967.55         176.63       $1,144.18
J   Clint                            560            246.89       806.89             700         107.09        $807.09
J     Norman                         360            135.34       495.34          357.42          48.83        $406.25
K     Mark                           560             194.5        754.5          228.31          29.43        $257.74
K Tina                            510.28            151.02        661.3            1050         119.89       $1,169.89
K    Karl                         762.58                         762.58          1810.5              0       $1,810.50
L    Deborah                      780.78                         780.78         2135.78              0       $2,135.78
L          Aaron                  722.13                         722.13          1702.3              0       $1,702.30
M      Justin                     757.31                         757.31         1740.91              0       $1,740.91
M          Greg                    774.9                          774.9          775.08              0        $775.08
M           Megan                 559.39            162.94       722.33            1062         119.78       $1,181.78
M    Robert                       551.12            110.73       661.85          617.76          51.68        $669.44
M        Raul                        560            223.45       783.45           745.4          106.3        $851.70
M          Jennifer                  560            200.99       760.99          306.02          40.41        $346.43
M         Nancy                      559            211.27       770.27          724.74          99.39        $824.13
M Geoffrey                           560             232.1        792.1                              0           $0.00
N Nicole                             560            170.33       730.33          449.85          52.46        $502.31
P    Brian                        550.44            146.06        696.5                              0           $0.00
                           Case 20-14792-EPK          Doc 10      Filed 04/30/20        Page 24 of 24


P          Michael            659.05              659.05       2562.28         0     $2,562.28
P    eDameon                   687.4               687.4       2381.88         0     $2,381.88
Q            Amy              732.24              732.24       2188.75         0     $2,188.75
R               Stephen        680.5               680.5          1250         0     $1,250.00
R         Jean                   480      192.3    672.3        427.61     61.16       $488.77
R           George               560     155.79   715.79                       0         $0.00
R Stephen                        560     243.66   803.66        866.05    131.29       $997.34
R           Dee Dee            708.4               708.4          1207         0     $1,207.00
R          Megan              542.51     196.27   738.78                       0         $0.00
S         Deaunte                560     249.35   809.35        317.09     48.85       $365.94
S         Richard             798.83              798.83       1586.48         0     $1,586.48
S          Brian                 560     200.76   760.76        317.58      41.9       $359.48
S               Patrick          560     206.66   766.66                       0         $0.00
S            Bryan             46.69       9.26    55.95                       0         $0.00
S      Ardian                    520     187.04   707.04        332.93     44.04       $376.97
S     Sean                       520     167.41   687.41                       0         $0.00
S     Yvon                       560     195.55   755.55         587.6     76.04       $663.64
S              Steven          718.7               718.7       1866.97         0     $1,866.97
T            Jeff             266.26      71.19   337.45                       0         $0.00
T     Jennifer                 98.81      36.21   135.02                       0         $0.00
T     Robert                     560     179.08   739.08       1170.62    141.82     $1,312.44
T    Garfield                  380.6     122.39   502.99                       0         $0.00
V       Gregory                  560     218.19   778.19        509.48     71.42       $580.90
V          William            753.58              753.58       1622.25         0     $1,622.25
V      Ashley                    560     141.95   701.95           700     70.78       $770.78
W        Jared                559.75     168.66   728.41        250.99     29.06       $280.05
W       Timothy               556.93     166.33   723.26        834.18     95.92       $930.10
W       William               745.28              745.28       1549.88         0     $1,549.88
W         La Shia              557.2     213.51   770.71        274.04     37.96       $312.00
W            iDavid              560     228.31   788.31                       0         $0.00
W Edward                      556.36     191.93   748.29        679.96      87.2       $767.16
W          Sevren             528.98     175.41   704.39        336.18     41.86       $378.04
W      Andrew                  739.9               739.9        316.88         0       $316.88
W       Brian                    200      73.95   273.95                       0         $0.00
Z        John                    560     234.17   794.17                       0         $0.00
S             Harold          558.52      129.8   688.32                       0         $0.00
A Chasity                      694.7               694.7        2062.5         0     $2,062.50
K      Deborah                   560     186.28   746.28                       0         $0.00
H           Willie            555.88     305.54   861.42                       0         $0.00
M          James                 520     144.63   664.63                       0         $0.00
D        Jonathan                520     194.35   714.35                       0         $0.00
S        Sean                  557.8     197.99   755.79                       0         $0.00
K eJames                         560     138.08   698.08                       0         $0.00
R       Robbin                   560     102.72   662.72                       0         $0.00
E       Debra                    560     181.26   741.26         302.3     36.96       $339.26
H             Mariana            560     133.41   693.41                       0         $0.00
E         Eduardo                560     176.54   736.54                       0         $0.00
R                Dawn            560      181.7    741.7                       0         $0.00
F      Melissa                   560     109.59   669.59                       0         $0.00
M     Gregory                 410.62     109.43   520.05                       0         $0.00
B       Tucker                   560     131.04   691.04                       0         $0.00
S              Arturo         551.34     174.26    725.6                       0         $0.00
H         Danielle               560     209.96   769.96        228.31     31.13       $259.44
M          Courtney            35.38               35.38                       0         $0.00
B       Nathaniel             277.31      57.75   335.06                       0         $0.00
C               James            560     175.59   735.59                       0         $0.00
C            Diovanni          98.22      19.81   118.03                       0         $0.00
C       Hollis                   560      78.18   638.18                       0         $0.00
M             Travis             440      41.99   481.99                       0         $0.00
S               rSandra        30.83               30.83                       0         $0.00
S       Edward                 307.9               307.9          325          0       $325.00
H          Livingston            320                 320                       0         $0.00
F      Joe Robert                160      89.61   249.61                       0         $0.00
K            Thomas              120                 120                       0         $0.00
H               ChowJose       48.18               48.18                       0         $0.00
B            Wyatt                80                  80                       0         $0.00
M Brandon                      29.96               29.96                       0         $0.00
H         David                                                 1250                 $1,250.00
j       william                                              2595.91                 $2,595.91
N         Cheryl                                             4331.96                 $4,331.96
S       anthony                                              2403.77                 $2,403.77
s           christopher                                      2112.02                 $2,112.02
C     rBrett                                                 2057.87                 $2,057.87
Totals                      75570.63   16862.67            106066.05     3789.79   $109,855.84
